 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID SCONCE,                                      No. 2:18-cv-3222 CKD P
12                       Plaintiff,
13            v.                                         ORDER AND
14    STATE OF CALIFORNIA, et al.,                       FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On March 4, 2019, the court screened plaintiff’s complaint as the court is required to do

19   under 28 U.S.C. §1915A(a). The court dismissed plaintiff’s complaint with leave to amend.

20   Plaintiff has now filed an amended complaint.

21          As plaintiff already knows, the court is required to screen complaints brought by prisoners

22   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

23   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

24   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

25   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

26   28 U.S.C. § 1915A(b)(1),(2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        1
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
 5   Cir. 1989); Franklin, 745 F.2d at 1227.
 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than
 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,
 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
14   at 678. When considering whether a complaint states a claim upon which relief can be granted,
15   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and
16   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
17   U.S. 232, 236 (1974).
18          As in his original complaint, plaintiff challenges the fact that he is still in custody and he
19   seeks injunctive relief and damages. As plaintiff was informed previously:
20                  When a state prisoner challenges the legality of his custody and the
                    relief he seeks is the determination of his entitlement to an earlier or
21                  immediate release, his sole federal remedy is a writ of habeas corpus
                    which plaintiff would seek under 28 U.S.C. § 2254. Preiser v.
22                  Rodriguez, 411 U.S. 475, 500 (1973). Also, to the extent plaintiff
                    seeks damages, plaintiff is informed he cannot proceed on a §1983
23                  claim for damages if the claim implies the invalidity of his conviction
                    or sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).
24

25          As with his original complaint, plaintiff fails to sate a claim upon which relief can be
26   granted in his amended complaint. Therefore, the amended complaint must be dismissed and
27   granting leave to amend a second time appears futile. Plaintiff might consider initiating an action
28   under 28 U.S.C. §2254 for a writ of habeas corpus and the court will direct the Clerk of the Court
                                                        2
 1   to send plaintiff the court’s form-application for a writ of habeas corpus by California inmates.
 2   But, plaintiff is advised that before he can bring a petition for writ of habeas corpus under 28
 3   U.S.C. §2254, he must exhaust state court remedies with respect to all claims raised, as
 4   exhaustion is a prerequisite to the granting of a petition for writ of habeas corpus. 28 U.S.C. §
 5   2254(b)(1). The exhaustion requirement is satisfied by providing the California Supreme Court
 6   with a full and fair opportunity to consider all claims before presenting them to the federal court.
 7   Picard v. Connor, 404 U.S. 270, 276 (1971).
 8           Finally, in his amended complaint, plaintiff again seeks the appointment of counsel. For
 9   reasons stated in the court’s January 10, 2019 order and in light of the fact that the court is
10   recommending dismissal of plaintiff’s amended complaint, the request for appointment of counsel
11   will be denied.
12           In accordance with the above, IT IS HEREBY ORDERED that:
13           1. Plaintiff’s request for the appointment of counsel is denied;
14           2. The Clerk of the Court shall assign a district court judge to this case; and
15           3. The Clerk of the Court shall send plaintiff the court’s form-application for a writ of
16   habeas corpus by California prisoners.
17           IT IS HERBY RECOMMENDED that:
18           1. Plaintiff’s amended complaint be dismissed for failure to state a claim upon which
19   relief can be granted; and
20           2. This case be closed.
21           These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
23   after being served with these findings and recommendations, plaintiff may file written objections
24   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
25   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
26   /////
27   /////
28   /////
                                                         3
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   Dated: July 22, 2019
 4

 5

 6

 7

 8   1
     scon3222.frs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
